Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.

Claim Objections
Claims 14-15 are objected to because of the following informalities: Claim 15, lines 3-4 should recite –distal expandable member—in order to provide proper antecedent basis. Claim 14 line 4 should recite --blood pump is more flexible-- in order to fix a minor typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 112
In view of the amendment received on 7/6/2021 clarifying the language of claim 15 the 112 rejections made against claim 15 in the office action of 1/6/2021 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0152999 to Hasting et al. (Hasting) (previously cited) in view of US 2017/0274128 to Tamburino et al. (Tamburino) and US 2008/0306327 to Shifflette (Shifflette). 
In reference to at least claims 10 and 16
Hastings teaches systems and methods for making and using percutaneously-delivered pumping systems for providing hemodynamic support which discloses a method of deploying an intravascular blood pump across an aortic valve (e.g. Fig. 11, abstract, paragraph [0019]: "pumping assembly disposed across an aortic valve"), comprising: advancing an intravascular blood pump to a region of a heart valve (e.g. the assembly may be guided to many different target pumping location, such as... the aortic valve, paragraph [0027]), the intravascular blood pump comprising a distal expandable member (e.g. first inlet 1230, Fig. 12), a distal impeller (e.g. first impeller 1218, Fig. 12), a proximal expandable member (e.g. first outlet 1232, Fig. 12), a proximal impeller (e.g. second impeller 1220, Fig. 12), and a conduit (e.g. pumping sleeve 1208, Fig. 
Tamburino teaches pumping system, endoluminal device and systems for creating two-way blood flow which disclose a pumping system for controlling blood flow which comprises a common rotatable drive mechanism (e.g. Fig. 4, motor 70 with front and rear extension 71,72 of rotary axis; para. [0045]) that extends through a catheter (e.g. Fig. 4, drive mechanism within a catheter as depicted, para. [0067],[0070]), through the proximal impeller, between the proximal impeller and the distal impeller, through the distal impeller, and is coupled to the proximal and distal impellers (e.g. Fig. 4, front and rear extensions 
Shifflette teaches an apparatus comprising a drive cable for a medical device which discloses using a drive cable “common drive mechanism” that includes sections that varying in stiffness allowing certain sections to be more flexible for negotiating the various bends of the anatomy such as the heart (e.g. sections with varying stiffness/flexibility, para. [0028], [0037]-[0038], [0102]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hastings with the teachings of Tamburino to include a common rotatable drive mechanism that extends through a catheter, through the proximal impeller, between the proximal impeller and the distal impeller, through the distal impeller, and is coupled to the proximal and distal impellers in order to yield the predictable result of a drive mechanism that allows creation of an adjustable two-way blood pumping system based on pressure which can be used in a ventricular assist system to minimize trauma exerted on blood elements. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Hastings modified by Tamburino with the teachings of Shifflette to include sections “regions” of the common rotatable drive mechanism that are more flexible than other sections, i.e. a region between the proximal impeller and the distal impeller is more flexible than the common rotatable drive mechanism where it extends through the proximal impeller and more flexible than the common rotatable drive mechanism where it extends through the distal impeller in order to yield the predictable result of providing a drive mechanism that has 
In reference to at least claim 11
Hastings modified by Tamburino and Shifflette discloses a device according to claim 10. Hastings further discloses positioning at least a portion of the distal expandable member in a left ventricle comprising positioning the entire distal expandable member distal to aortic valve leaflets (e.g. ‘999, distal member 1222 is entirely within left ventricle 1204, Fig. 12).
In reference to at least claim 12
Hastings modified by Tamburino and Shifflette discloses a device according to claim 10. Hastings further discloses positioning at least a portion of the proximal expandable member in an ascending aorta comprising positioning the entire proximal expandable member proximal to aortic valve leaflets (e.g. ‘999, proximal member 1224 is entirely within the aorta, Fig. 12, in at least some embodiments, the outlet 1130 is disposed in the patient's ascending aorta 1126, paragraph [0076], wherein in Fig. 12 outlet is indicated as 1232). When the outlet is positioned in the patient's ascending aorta as suggested in paragraph [0076], the entire proximal member 1224 would be proximal to the aortic valve denoted by the dotted circle in Fig. 12.
In reference to at least claim 13
Hastings modified by Tamburino and Shifflette discloses a device according to claim 10. Hastings further discloses the deploying steps comprising allowing the distal expandable member and the proximal expandable member to self-expand (e.g. ‘999, in at least some embodiments, at least one of the first inlet 1230 or the first outlet 1232 of the pumping sleeve 1208 is configured and arranged to expand upon release from an insertion device, paragraph [0083]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0152999 to Hasting et al. (Hasting) in view of US 2017/0274128 to Tamburino et . 
In reference to at least claim 14
Hastings modified by Tamburino and Shifflette discloses a device according to claim 10. Hastings further discloses positioning at least a portion of the distal expandable member in a left ventricle so that a distal end of the distal expandable member is distal to aortic valve leaflets (e.g. distal member 1230 is within left ventricle 1204 and spaced from aortic valve 1104 in Fig. 11, represented by dotted circle in Fig. 12); positioning at least a portion of the proximal expandable member in an aorta so that a proximal end of the proximal expandable member is proximal to the aortic valve leaflets (e.g. Fig. 12, proximal member 1232 is within aorta and spaced from aortic valve represented by dotted circle, Fig. 12) positioning a central region of the conduit that is axially in between the deployed distal expandable member and the deployed proximal expandable member at an aortic valve coaptation region such that the central region is positioned to interface with aortic valve leaflets (e.g. pumping sleeve 1106 extends across aortic valve 1104, Fig. 11, Fig. 12 depicts pumping sleeve 1208 extending across aortic valve as well), therefore Hasting discloses positioning a central region of the intravascular blood pump to interface with the aortic valve leaflets, the central region of the intravascular blood pump including the central region of the conduit but does not explicitly teach the central region of the intravascular blood pump being more flexible than a blood pump distal region that is distal to the central region of the intravascular blood pump and more flexible than a blood pump proximal region that is proximal to the central region of the intravascular blood pump.
Takano teaches a cannula that is used with an artificial heart pump in which the cannula contains a central portion (e.g. B, Figs. 2) which is more flexible than that of the other portions in order to provide easy bending of the cannula (e.g. B, Fig. 2, "The portion (B) should have two properties which are inconsistent with each other, i.e. flexibility for easy bending and strength for preventing kinking of the cannula upon bending. Therefore, the portion (B) is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Hastings modified by Tamburino and Shifflette with the teachings of Takano to include the central region of the intravascular blood pump being more flexible than a blood pump distal region that is distal to the central region of the intravascular blood pump and more flexible than a blood pump proximal region that is proximal to the central region of the intravascular blood pump in order to yield the predictable result of providing easy bending for the device while also providing strength to prevent kinking upon bending (‘418, Col. 3, ll. 36-50, Col. 4, II. 24-29).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0152999 to Hasting et al. (Hasting) in view of US 2017/0274128 to Tamburino et al. (Tamburino) and US 2008/0306327 to Shifflette (Shifflette) as applied to claim 10 further in view of US 2005/0049696 to Siess et al. (Siess) (previously cited).
In reference to at least claim 15
Hastings modified by Tamburino and Shifflette discloses a device according to claim 10. Hastings further discloses the pump including a central region that includes the central region of the conduit (e.g. portion of pumping sleeve 1106 extends across aortic valve 1104, Fig. 11, Fig. 12 depicts pumping sleeve 1208 extending across aortic valve as well) but does not explicitly teach the central region of the intravascular blood pump further including a central expandable member between the distal proximal member and the proximal expandable member.
Siess teaches a device for intravascular cardiac valve surgery which discloses a pump device with a central expandable member in the central region between distal and proximal ends of the pump (e.g. balloon 17, Fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Hastings modified by Tamburino and Shifflette with the teachings of Siess to include on the central .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 10-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of copending Application No. 16/523949. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in each application recite almost identical methods of deploying an intravascular device only differing in the instant application explicitly reciting the spacing for the distal and proximal end of the conduit which would have been an obvious modification to one having ordinary skill in the art before the effective filing date.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the rejection has been amended to include additional references in view of the claim amendments and the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0375187 to Lee et al. which teaches a ventricular assist device having a hollow rotor and method of use which discloses the pump having a cross-sectional area that generates both centrifugal and axial components to the blood flow. US 2021/0052794 to Tuval et al. which teaches a flexible drive cable with rigid axial shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792